DISMISS; and Opinion Filed January 23, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01442-CV

                               SREEDHAR GADDAM, Appellant
                                          V.
                                 DISCOVER BANK, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-00971-B

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                    Opinion by Justice Brown
       Appellant Sreedhar Gaddam, pro se, appeals the trial court’s order granting summary

judgment for appellee Discover Bank in the bank’s debt collection suit. Appellee has moved to

dismiss this appeal because appellant has failed to file a brief that complies with the rules of

appellate procedure. We agree and dismiss the appeal.

       On June 27, 2018, appellant filed a brief. In a letter dated July 12, 2018, we informed

appellant the brief he filed failed to comply with the requirements of Texas Rule of Appellate

Procedure 38.1. See TEX. R. APP. P. 38.1. Specifically, the brief is deficient in that, among other

things, (1) it does not contain a concise statement of the case, the course of proceedings, or the

trial court’s disposition of the case; (2) it does not concisely state all issues presented for review;

(3) it does not contain a statement of facts with references to the record; (4) it does not contain a
succinct, clear, and accurate summary of the arguments made in the body of the brief; and (5) the

argument does not contain appropriate citations to the record or to authorities. See id. 38.1(d), (f),

(g), (h), & (i). We provided appellant an opportunity to file an amended brief that complied with

the requirements of rule 38.1 within ten days and cautioned him that failure to comply may result

in dismissal of the appeal without further notice. See id. 38.8(a)(1); 42.3 (b), (c). By order dated

July 26, 2018, we granted appellant an extension to August 28, 2018. As of today’s date, appellant

has not filed an amended brief.

        Although individuals have the right to represent themselves pro se in civil litigation, they

are held to the same rules of appellate procedure that licensed attorneys are required to follow. See

Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no

pet.). Appellate court judges are not responsible for “identifying possible trial court error” or for

reviewing the record to find favorable facts that may support a party’s position. Id. Importantly,

under rule 38.1(f), the court “must be able to discern what question[s] of law [it] will be

answering.” Id. at 896. A brief fails if it does not articulate the issues to be answered by the court.

Id. In addition to requiring articulation of the issues, the rules call “for the brief to guide [the court]

through the appellant’s argument with clear and understandable statements of the contentions

being made.” Id. Under rule 38.1(i), appellant’s argument must make direct references to facts in

the record and applicable legal authority. Id. A brief fails under rule 38.1(i) if the court must

speculate or guess if references to facts or legal authority “are not made or are inaccurate,

misstated, or misleading.” Id.

        In his brief, appellant complains he was not aware of appellee’s motion for summary

judgment until after the trial court ruled on it. Appellant does not include any citations to the

record to support his allegations, nor does he include citations to any legal authority. Consisting

of only four pages, the brief is incomplete, leaving us to speculate or guess as to the contentions

                                                   –2–
being made and whether they are meritorious. Because appellant has not provided the Court with

existing legal authority that can be applied to the facts of the case, his brief fails. See id. at 896.

        Appellant has failed to comply with the briefing requirements of our appellate rules after

being given an opportunity to do so. Accordingly, we grant appellee’s motion to dismiss and

dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE


171442F.P05




                                                  –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 SREEDHAR GADDAM, Appellant                        On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
 No. 05-17-01442-CV        V.                      Trial Court Cause No. CC-17-00971-B.
                                                   Opinion delivered by Justice Brown,
 DISCOVER BANK, Appellee                           Justices Bridges and Whitehill
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 23rd day of January 2019.




                                             –4–